—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Kitson, J.), entered July 23, 1998, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff Linda Lamia, while a customer in the defendant’s store, made her way through a narrow pathway formed by crowded racks of clothing to inspect merchandise on one of the racks. When she turned to leave, her foot became caught in a leg of the rack which was behind her, allegedly causing her to fall.
The defendant had no duty to warn against a condition which is readily observable such as the narrowness of a pathway created by clothing racks (see, Sewer v Fat Albert’s Warehouse, 235 AD2d 414). There is also no merit to the plaintiffs’ contention that the defendant was negligent in placing the merchandise on the racks in such a way that it concealed the legs of the rack. Since the plaintiff testified at her deposition that she did not observe the rack behind her at any point prior to the accident, the alleged concealment of the legs of the rack was not a proximate cause of the accident.
The plaintiffs’ other contention is without merit. S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.